   8:20-cv-00534-RFR-MDN Doc # 19 Filed: 06/14/21 Page 1 of 2 - Page ID # 61




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ANITIA MORRIS, Individually and on
Behalf of the Estate of David Morris, as
personal representative of the Estate of                             8:20CV534
David Morris;

                        Plaintiff,
                                                                       ORDER
       vs.

3D TRANSPORTATION, INC., an Iowa
corporation; and MICHAEL SEGELKE,

                        Defendants.

       This matter is before the Court on the Motion to Withdraw as Counsel for Plaintiff (Filing
No. 18) filed by Frank Younes, of the firm High & Younes, LLC. Mr. Younes seeks to withdraw
from his representation of Plaintiff pursuant to Nebraska Rules of Professional conduct §3-
501.16 due to a breakdown in the attorney client relationship making it untenable for him to
continue representation. Counsel’s motion indicates a copy of the motion was served by regular
U.S. mail upon his client, Anitia Morris. After review,

       IT IS ORDERED:

       1. The Motion to Withdraw as Counsel for Plaintiff (Filing No. 18) is granted. Frank
             Younes and the firm High & Younes, LLC shall be permitted to withdraw from their
             representation of Plaintiff, Anitia Morris, both individually and as personal
             representative of the Estate of David Morris.


       2. Mr. Younes shall immediately serve a copy of this Order on his client and thereafter
             file proof of service showing compliance with this Order, listing the names and
             addresses of the persons to whom notice was sent. Counsel will not be relieved of
             applicable duties to the Court, his client, and opposing counsel until such proof of
             service is filed. Upon submission of such proof of service, Mr. Younes’s appearance
             as counsel of record for Plaintiff will be terminated, and the Clerk of Court shall
             terminate electronic notice to him in this case.
8:20-cv-00534-RFR-MDN Doc # 19 Filed: 06/14/21 Page 2 of 2 - Page ID # 62




   3. Because Ms. Morris, in her capacity as a non-attorney personal representative, cannot
      represent the legal interests of the estate, see Jacobson v. Cornu-Labat, No.
      806CV294, 2007 WL 1340686, at *1 (D. Neb. Apr. 9, 2007)(citing Waite v.
      Carpenter, 496 N.W.2d 1, 5 (Neb. Ct. App. 1992), within thirty days of receiving
      notice of this Order, Ms. Morris shall obtain the services of new counsel and have
      that attorney file an appearance on her behalf. If, within thirty days of receiving
      notice of this Order, substitute counsel does not enter an appearance on behalf of
      Ms. Morris in her capacity as personal representative of the Estate of David
      Morris, the Court may recommend dismissal of her claims as a personal
      representative without further notice.


   4. As to Plaintiff’s individual claims, within thirty days of receiving notice of this Order,
      Plaintiff shall also either: (a) obtain the services of counsel and have that attorney file
      an appearance in this case; or (b) file a statement notifying the court of her intent to
      litigate this case without the assistance of counsel. The failure to do so may result in
      a recommendation that Plaintiff’s individual claims be dismissed without further
      notice.


   5. If Plaintiff chooses to proceed with her individual claims without the assistance of
      counsel, she must for keep the Court informed of her current contact information and
      comply with all case progression deadlines, orders of this Court, the Federal Rules of
      Civil Procedure, and the Local Rules of Practice. Failure to comply with these
      requirements may result in the imposition of sanctions, including payment of costs,
      attorneys’ fees, and/or dismissal of the case.

   Dated this 14th day of June, 2021.
                                                 BY THE COURT:

                                                 s/Michael D. Nelson
                                                 United States Magistrate Judge
